Citation Nr: 0637361	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-25 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1985 to December 1987 and from January 1991 to 
January 1992.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in part, denied the veteran's 
claims for entitlement to service connection for PTSD, a 
dental disability and hypertension.  The veteran requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in an August 2003 statement of the case (SOC).  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In a May 2003 rating decision, the RO granted service 
connection for irritable bowel syndrome, assigning a 30 
percent disability rating effective March 1, 2002.  The 
veteran filed a notice of disagreement with the disability 
rating and effective date assigned, and a SOC was issued in 
September 2004.  However, the veteran failed to perfect his 
appeal of this decision with the timely submission of a 
substantive appeal.  Accordingly, that decision is therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Two other issues which were on appeal, entitlement to service 
connection for right and left ankle disabilities, were 
granted by the DRO in an August 2003 DRO rating decision.  
Since the claims were granted, the appeal as to those issues 
has become moot.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

In December 2003, the veteran submitted informal claims for 
an increased disability rating for his service-connected 
major depressive disorder; a claim to reopen a previously-
denied claim of entitlement to service connection for a back 
disability; 
a claim for a clothing allowance; and claims of entitlement 
to service connection for a kidney condition, stroke, heart 
attack, a undiagnosed disability manifested by fatigue and 
gout.  Those issues have not yet been addressed by the RO, 
and they are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


REMAND

The veteran initially requested a videoconference hearing in 
January 2006, and such was scheduled in August 15, 2006.  The 
veteran failed to appear for the hearing.  However, later in 
August 2006, the veteran sent a letter to the Board, 
indicating that he was unable to appear for his video hearing 
due to the fact that he was undergoing surgery.  The veteran 
requested that his videoconference hearing be rescheduled and 
held at the St. Louis, Missouri RO.  [The veteran lives in 
Cairo, Illinois; the Board takes judicial notice that St. 
Louis is significantly closer to the veteran's home than is 
Chicago.]  

The undersigned Veterans Law Judge ruled in November 2006 
that good cause has been shown to reschedule his personal 
hearing.  See 38 C.F.R. § 20.700(d) (2006).  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
videoconference hearing.  Giving 
consideration to the veteran's residence 
in Cairo, Illinois, if at all possible, 
the hearing should be scheduled at the St 
Louis RO.  The veteran should be notified 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



